Exhibit 10.1

EXECUTION VERSION

Alere Inc.

$425,000,000 6.500% Senior Subordinated Notes due 2020

PURCHASE AGREEMENT

May 13, 2013

GOLDMAN, SACHS & CO.

JEFFERIES LLC

CREDIT SUISSE SECURITIES (USA) LLC

As Representatives of the several Initial Purchasers

c/o 200 West Street

New York, New York, 10282

Ladies and Gentlemen:

Introductory. Alere Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several initial purchasers named in Schedule A (the
“Initial Purchasers”) $425,000,000 aggregate principal amount of its 6.500%
senior subordinated notes due 2020 (the “ Original Notes”). The Company’s
obligations under the Original Notes and the Indenture (as defined below) will
be, jointly and severally, unconditionally guaranteed (the “Guarantees”), on a
senior subordinated basis, by each of the Subsidiaries (as defined below) listed
on the signature pages hereto (collectively, the “Guarantors,” and, together
with the Company, the “Issuers”). The Original Notes and the Guarantees are
referred to herein as the “Securities.” The respective principal amounts of the
Original Notes to be so purchased by the several Initial Purchasers are set
forth opposite their names in Schedule A hereto. The Original Notes are to be
issued under an indenture dated as of May 12, 2009 (the “Base Indenture”) as
supplemented by a supplemental indenture (the “Supplemental Indenture” and,
together with the Base Indenture, the “Indenture”) to be dated as of the Closing
Date (as defined below), by and between the Issuers and U.S. Bank National
Association, as Trustee (the “Trustee”).

Goldman, Sachs & Co. (“GS”), Jefferies LLC (“Jefferies”) and Credit Suisse
Securities (USA) LLC (“CS”) have agreed to act as representatives of the several
Initial Purchasers (in such capacity, the “Representatives”) in connection with
the offering and sale of the Securities.

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements under the Securities Act of 1933,
as amended (the “Securities Act”). The Issuers have prepared a preliminary
offering memorandum, dated as of May 13, 2013 (the “Preliminary Offering
Memorandum”), and a pricing supplement thereto dated the date hereof (the
“Pricing Supplement”). The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the execution of this Purchase Agreement (this “Agreement”), the Issuers
will prepare a final offering memorandum dated the date hereof (the “Final
Offering Memorandum”). As used herein, “Applicable Time” is 2:50 p.m. (New York
time) on May 13, 2013. Unless stated to the contrary, any references herein to
the terms “Pricing Disclosure Package” and “Final Offering Memorandum” shall be
deemed to refer to and include any information filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), prior to the Applicable
Time and incorporated by reference therein, and any references herein to the
terms “amend,” “amendment” or “supplement” with respect to the Final Offering
Memorandum shall be deemed to refer to and include any information filed under
the Exchange Act subsequent to the Applicable Time that is incorporated by
reference therein. All references in this Agreement to financial statements and
schedules



--------------------------------------------------------------------------------

and other information which are “contained,” “included” or “stated” (or other
references of like import) in the Pricing Disclosure Package (including the
Preliminary Offering Memorandum) or Final Offering Memorandum shall be deemed to
mean and include all such financial statements and schedules and other
information which are or are deemed to be incorporated by reference in the
Pricing Disclosure Package or Final Offering Memorandum, as the case may be.

The Initial Purchasers have advised the Issuers that the Initial Purchasers
intend, as soon as they deem practicable after this Agreement has been executed
and delivered, to resell (the “Exempt Resales”) the Securities in private sales
exempt from registration under the Securities Act on the terms set forth in the
Pricing Disclosure Package, solely to (i) persons whom the Initial Purchasers
reasonably believe to be “qualified institutional buyers” (“QIBs”), as defined
in Rule 144A under the Securities Act (“Rule 144A”), in accordance with Rule
144A and (ii) other eligible purchasers pursuant to offers and sales that occur
outside the United States within the meaning of Regulation S under the
Securities Act (“Regulation S”) in accordance with Regulations S (the persons
specified in clauses (i) and (ii), the “Eligible Purchasers”).

Holders (including subsequent transferees) of the Securities will have the
registration rights under the registration rights agreement (the “Registration
Rights Agreement”), among the Issuers and the Initial Purchasers, to be dated
the Closing Date and in form and substance mutually satisfactory to the Initial
Purchasers and the Company, substantially in the form of the Issuers’
registration rights agreement dated as of December 11, 2012 with such changes as
are necessary due to current law and to substantively match the disclosure
regarding the Registration Rights Agreement in the Pricing Disclosure Package.
Under the Registration Rights Agreement, the Issuers will agree to (i) file with
the Securities and Exchange Commission (the “Commission”) a registration
statement under the Securities Act (the “Exchange Offer Registration Statement”)
relating to a new issue of debt securities, the “Exchange Notes” and, together
with the Original Notes, the “Notes”), guaranteed by the guarantors under the
Indenture, to be offered in exchange for the Original Notes and the Guarantees
thereof (the “Exchange Offer”) and issued under the Indenture or an indenture
substantially identical to the Indenture (including the Supplemental Indenture),
(ii) use their commercially reasonable efforts to cause the Exchange Offer
Registration Statement to become effective and (iii) use their commercially
reasonable efforts to consummate the Exchange Offer, all within the time periods
specified in the Registration Rights Agreement.

This Agreement, the Notes, the Guarantees, the Indenture and the Registration
Rights Agreement are hereinafter sometimes referred to collectively as the “Note
Documents.” The issuance and sale of the Securities are referred to as the
“Transactions.”

The Issuers hereby confirm their respective agreements with the Initial
Purchasers as follows:

Section 1 Representations and Warranties. (i) The Issuers hereby represent and
warrant to each Initial Purchaser, as of the date of this Agreement and as of
the Closing Date (as hereinafter defined) and jointly and severally covenant
with each Initial Purchaser (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date), as follows:

(a) Accuracy of Notes Documents. Neither the Pricing Disclosure Package, as of
the date hereof or as of the Closing Date, nor the Final Offering Memorandum, as
of its date or (as amended or supplemented in accordance with Section 3(c), if
applicable) as of the Closing Date, contains any untrue

 

-2-



--------------------------------------------------------------------------------

statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that the Issuers make
no representation or warranty with respect to information relating to the
Initial Purchasers contained in or omitted from the Pricing Disclosure Package,
the Final Offering Memorandum or any amendment or supplement thereto in reliance
upon and in conformity with information furnished to the Company in writing by
or on behalf of any Initial Purchaser through the Representatives expressly for
inclusion in the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto, as the case may be. No order preventing the
use of the Preliminary Offering Memorandum, the Pricing Supplement or the Final
Offering Memorandum, or any amendment or supplement thereto, or any order
asserting that any of the transactions contemplated by this Agreement are
subject to the registration requirements of the Securities Act, has been issued
or, to the Company’s knowledge, has been threatened.

(b) Distribution of Note Documents. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives an “Issuer Written Communication”) other than (i) the Pricing
Disclosure Package and (ii) the Final Offering Memorandum. Each such Issuer
Written Communication, when taken together with the Pricing Disclosure Package,
did not, and at the Closing Date will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(c) Class of Securities. There are no securities of the Issuers that are listed
on a national securities exchange registered under Section 6 of the Exchange Act
or that are quoted in a United States automated interdealer quotation system
that are of the same class, within the meaning of Rule 144A as the Securities.

(d) The Purchase Agreement. This Agreement has been duly and validly authorized,
executed and delivered by, and is a valid and binding agreement of, each Issuer,
enforceable against it in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity and the
discretion of the court before which any proceeding therefor may be brought (all
such exceptions collectively, the “Enforceability Exceptions”). This Agreement
conforms in all material respects to the description thereof in the Pricing
Disclosure Package.

(e) Authorization of the Indenture. The Indenture has been duly and validly
authorized by each Issuer and, when the Supplemental Indenture is duly executed
and delivered by the Issuers (assuming the due authorization, execution and
delivery thereof by the Trustee), the Indenture will be a legally binding and
valid obligation of each such Issuer, enforceable against it in accordance with
its terms, except as the enforcement thereof may be limited by Enforceability
Exceptions. The Indenture, when the Supplemental Indenture is executed and
delivered, will conform in all material respects to the description thereof in
the Pricing Disclosure Package. The Base Indenture has been duly qualified under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).

(f) Authorization of the Notes. The Original Notes have been duly and validly
authorized for issuance and sale to the Initial Purchasers by the Company and,
when issued, authenticated by the Trustee, and delivered by or on behalf of the
Company against payment therefor by the Initial

 

-3-



--------------------------------------------------------------------------------

Purchasers in accordance with the terms of this Agreement and the Indenture, the
Original Notes will be legally binding and valid obligations of the Company,
entitled to the benefits of the Indenture and enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions. The Original Notes, when issued, authenticated by
the Trustee and delivered by or on behalf of the Company, will conform in all
material respects to the description thereof in the Offering Memorandum. The
Exchange Notes have been, or on or before the Closing Date will be, duly and
validly authorized for issuance by the Company, and when issued, authenticated
by the Trustee and delivered by or on behalf of the Company in accordance with
the terms of the Registration Rights Agreement, the Exchange Offer and the
applicable indenture, the Exchange Notes will be legally binding and valid
obligations of the Company, entitled to the benefits of the Indenture and
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by the Enforceability Exceptions.

(g) Authorization of the Guarantees. Each Guarantee has been duly and validly
authorized by the applicable Guarantor and, when the Original Notes are issued
and delivered by or on behalf of the Company and authenticated by the Trustee
against payment therefor by the Initial Purchasers in accordance with the terms
of this Agreement and the Indenture, will be legally binding and valid
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms, except that enforceability thereof may be limited by the
Enforceability Exceptions. Each Guarantee, when the Original Notes are issued,
authenticated by the Trustee and delivered by or on behalf of the Company, will
conform in all material respects to the description thereof in the Offering
Memorandum. Each guarantee of the Exchange Notes has been duly and validly
authorized by the applicable Guarantor and, when the Exchange Notes are issued,
authenticated by the Trustee and delivered by or on behalf of the Company in
accordance with the terms of the Registration Rights Agreement, the Exchange
Offer and the applicable indenture, will be legally binding and valid
obligations of such Guarantor, enforceable against it in accordance with its
terms, except as the enforceability thereof may be limited by the Enforceability
Exceptions.

(h) Authorization of the Registration Rights Agreement. The Registration Rights
Agreement has been duly and validly authorized by each Issuer and, when duly
executed and delivered by the Issuers (assuming the due authorization, execution
and delivery thereof by the Initial Purchasers), will constitute a valid and
legally binding obligation of each such Issuer, enforceable against it in
accordance with its terms, except that (A) the enforcement thereof may be
limited by the Enforceability Exceptions and (B) any rights to indemnity or
contribution thereunder may be limited by federal and state securities laws and
public policy considerations. The Registration Rights Agreement, when executed
and delivered, will conform in all material respects to the description thereof
in the Offering Memorandum.

(i) No Material Adverse Change. Except as otherwise disclosed in the Pricing
Disclosure Package, subsequent to the respective dates as of which information
is given in Pricing Disclosure Package: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind (other than regular
quarterly dividends on the Company’s Series B Convertible Perpetual Preferred
Stock) declared, paid or made by the Company or, except for dividends paid to
the Company or other subsidiaries, any of its subsidiaries on any class of
capital stock or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

 

-4-



--------------------------------------------------------------------------------

(j) Independent Accountants. To the Company’s knowledge, PricewaterhouseCoopers
LLP, who has expressed its opinion with respect to the financial statements
(which term as used in this Agreement includes the related notes thereto) and
supporting schedules included and incorporated by reference in the Offering
Memorandum, is (i) an independent public or certified public accountant as
required by the Securities Act and the Exchange Act, (ii) in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X and (iii) a registered public accounting firm as defined
by the Public Company Accounting Oversight Board (the “PCAOB”) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn.

(k) Preparation of the Financial Statements. The financial statements and
supporting schedules included and incorporated by reference in the Offering
Memorandum present fairly the consolidated financial position of the Company and
its subsidiaries (or its applicable subsidiaries) as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements and supporting schedules have been prepared
in conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. The financial
data set forth in the Offering Memorandum under the caption “Summary
Consolidated Financial Information” fairly present the information set forth
therein on a basis consistent with that of the audited financial statements
included and incorporated by reference in the Offering Memorandum. To the
Company’s knowledge, no person who has been suspended or barred from being
associated with a registered public accounting firm, or who has failed to comply
with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements, supporting schedules or other financial data included and
incorporated by reference in the Offering Memorandum.

(l) Company’s Accounting System. The Company makes and keeps accurate books and
records and maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States and to maintain accountability for assets; (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(m) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or organized, as the
case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as described in the Offering Memorandum and, in the case of
each Issuer, to enter into and perform its obligations under this Agreement.
Each of the Company and the subsidiaries of the Company set forth on Schedule B
attached hereto (each a “Subsidiary” and, collectively, the “Subsidiaries”) is
duly qualified as a foreign corporation, partnership or limited liability
company, as applicable, to transact business and is in good standing in each
other jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified and in good standing would not, individually or
in the aggregate, result in a Material Adverse Change. Each “significant
subsidiary” (as such term is defined in Rule 1-02 of Regulation S-X) of the
Company is

 

-5-



--------------------------------------------------------------------------------

set forth on Schedule B attached hereto. All of the issued and outstanding
capital stock or other equity or ownership interests of each Subsidiary wholly
owned by the Company or any other Subsidiary have been duly authorized and
validly issued, are (in the case of capital stock) fully paid and non-assessable
and are owned by the Company, directly or through subsidiaries, free and clear
of any security interest, mortgage, pledge, lien, encumbrance or adverse claim
other than (A) the security interests created by that certain Credit Agreement,
dated as of June 30, 2011, as amended, among, inter alia, the Company, the
lenders party thereto and General Electric Capital Corporation as administrative
agent, including any notes, guarantees, collateral and security documents,
instruments and agreements executed in connection therewith (the “Senior Credit
Documents”) and (B) any other liens or security interests permitted by the
Senior Credit Documents. The Company does not own or control, directly or
indirectly, any corporation, association or other entity other than (i) the
subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form
10-K/A for the fiscal year ended December 31, 2012 and the subsidiaries listed
in Schedule B attached hereto and (ii) such other entities omitted from Exhibit
21.1 to the Company’s Annual Report on Form 10-K/A for the fiscal year ended
December 31, 2012 or Schedule B attached hereto which, when such omitted
entities are considered in the aggregate as a single subsidiary, would not
constitute a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X. All subsidiaries of the Company that are guarantors of the
Senior Credit Documents and organized under the laws of a state of the United
States are Guarantors, other than SPDH, Inc.

(n) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Offering
Memorandum in the Company’s balance sheet as of March 31, 2013 (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Offering Memorandum or upon the exercise of outstanding options or warrants
described in the Offering Memorandum). All of the issued and outstanding shares
of capital stock of the Company have been duly authorized and validly issued,
are fully paid and non-assessable and have been issued in compliance with
federal and state securities laws. None of the outstanding equity interests of
the Company was issued in violation of any preemptive rights, rights of first
refusal or other similar rights to subscribe for or purchase securities of the
Company. All outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company are as
set forth and accurately and fairly described, in all material respects, in the
Offering Memorandum. The description of the Company’s stock option, stock bonus
and other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Offering Memorandum accurately and fairly presents,
in all material respects, the information required to be shown with respect to
such plans, arrangements, options and rights.

(o) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, partnership agreement or operating
agreement or similar organizational document, as applicable, or is in default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
subsidiaries), or to which any of the property or assets of the Company or any
of its subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change. The Issuers’ execution, delivery and performance of this
Agreement, the Indenture and the Registration Rights Agreement, the consummation
by the Issuers of the Transactions contemplated hereby and by the Offering
Memorandum and the issuance and sale of the Securities to be sold by the Issuers
(i) have been duly authorized by all

 

-6-



--------------------------------------------------------------------------------

necessary corporate or other organizational action and will not result in any
violation of the provisions of the charter or by-laws, partnership agreement or
operating agreement or similar organizational document of the Company or any
subsidiary, as applicable, (ii) will not conflict with or constitute a breach
of, or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any of its subsidiaries pursuant to, or
require the consent of any other party to, any Existing Instrument (other than
requiring the consent of General Electric Capital Corporation as administrative
agent under the respective Senior Credit Documents) and (iii) will not result in
any violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary, except, with respect to
clauses (ii) and (iii), for such conflicts, breaches, Defaults, Debt Repayment
Triggering Events, liens, charges, encumbrances or violations as would not,
individually or in the aggregate, result in a Material Adverse Change. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Issuers’ execution, delivery and performance of this Agreement
and the consummation by the Issuers of the Transactions contemplated hereby and
by the Offering Memorandum, except (1) such as have been obtained or made by the
Company or the Trustee and are in full force and effect under the Securities Act
or the Trust Indenture Act, (2) such as may be required under applicable state
securities or blue sky laws, (3) such as may be required from the Financial
Industry Regulatory Authority (“FINRA”) and (4) as contemplated by the
Registration Rights Agreement with respect to the Exchange Offer. As used
herein, a “Debt Repayment Triggering Event” means any event or condition which
gives, or with the giving of notice or lapse of time would give, the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

(p) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) any such action, suit or proceeding, if
determined adversely to the Company, such subsidiary or such officer or
director, would reasonably be expected to result in a Material Adverse Change
or, individually or in the aggregate, adversely affect the consummation of the
transactions contemplated by this Agreement or (B) any such action, suit or
proceeding is or would be material in the context of the sale of Securities. No
material labor dispute with the employees of the Company or any of its
Subsidiaries exists or, to the Company’s knowledge, is threatened or imminent.

(q) Intellectual Property Rights. To the Company’s knowledge, the Company owns,
possesses or can acquire on reasonable terms sufficient trademarks,
servicemarks, trade names, patents, copyrights, and any registrations and
applications for any of the foregoing, domain names, licenses, approvals, trade
secrets, know-how, inventions, technology and other similar rights
(collectively, “Intellectual Property Rights”) reasonably necessary to conduct
its business as now conducted and as proposed to be conducted as set forth in
the Offering Memorandum (the “Business”). The operation of the Business by the
Company, together with the Company’s use of the Intellectual Property Rights
purported to be owned by, or exclusively licensed to, the Company and used by
the Company in the Business (collectively, “Company Intellectual Property
Rights”), does not infringe, misappropriate or otherwise violate the
Intellectual Property Rights of any third party, other than the rights of any
third party under any patent, and to the Company’s knowledge, the operation of
the Business, together with the Company’s use of any Company Intellectual
Property Rights, does not infringe or otherwise violate the rights of any third
party under any patent. Except as disclosed in the Offering Memorandum, no
actions, suits, claims or proceedings have been asserted or, to the knowledge of
the Company, threatened against

 

-7-



--------------------------------------------------------------------------------

the Company alleging any of the forgoing or seeking to challenge, deny or
restrict the operation of the Business by the Company, except for such actions,
suits, claims or proceedings as would not, individually or in the aggregate,
result in a Material Adverse Change. The Company has not received any written
notice of a claim of infringement, misappropriation or conflict with
Intellectual Property Rights of others, except for such claims, individually or
in the aggregate, as would not result in a Material Adverse Change. Except as
disclosed in the Offering Memorandum or except as would not, individually or in
the aggregate, be reasonably expected to result in a Material Adverse Change, no
court, administrative body or arbitral body has issued any order, judgment,
decree or injunction restricting the operation of the Business by the Company.

Except as disclosed in the Offering Memorandum or except as would not,
individually or in the aggregate, be reasonably expected to result in a Material
Adverse Change, the Company Intellectual Property Rights owned by the Company
and, to the knowledge of the Company, any Intellectual Property Rights
exclusively licensed to the Company have not been adjudged invalid or
unenforceable, in whole or in part, and, except as aforesaid, there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property Rights. Except as disclosed in the Offering Memorandum or except as
would not, individually or in the aggregate, be reasonably expected to result in
a Material Adverse Change, there is no pending or, to the knowledge of the
Company, threatened action, suit, proceeding or claim by others challenging the
Company’s right in or to any Company Intellectual Property Rights. Except as
otherwise disclosed in the Offering Memorandum, the Company is not a party to or
bound by any agreements with respect to the Intellectual Property Rights of any
other person or entity that are required to be set forth in the Offering
Memorandum. None of the technology or intellectual property included in, or that
is the subject matter of, the Company Intellectual Property Rights has been
obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or, to the Company’s knowledge, any of its
officers, directors or employees.

Other than the patent applications acquired by the Company from a third party
(the “Acquired Patent Applications”), the Company has duly filed or caused to be
filed with the U.S. Patent and Trademark Office (the “PTO”) or foreign and
international patent authorities all patent applications disclosed in the
Offering Memorandum as owned by the Company (the “Company Patent Applications”).
The Company has complied with the PTO’s duty of candor and disclosure for the
Company Patent Applications and has made no material misrepresentation during
prosecution of the Company Patent Applications and the Acquired Patent
Applications. To the Company’s knowledge, the Company Patent Applications
disclose patentable subject matters and correctly name the inventors of the
claimed subject matter. With respect to the Company Patent Applications, the
Company has not been notified of any inventorship challenges nor has any
interference been declared.

The Company has used reasonable security measures, but in no event less than
those efforts that would accord with normal industry practice, to maintain the
confidentiality of the trade secrets and other confidential information included
in the Company Intellectual Property Rights. To the knowledge of the Company,
all material trade secrets included in the Company Intellectual Property Rights
are valid and protectible. Furthermore, to the knowledge of the Company,
(i) there has been no misappropriation of any material trade secrets included in
the Company Intellectual Property Rights by any other person, (ii) no employee,
independent contractor or agent of the Company has misappropriated any trade
secrets of any other person in the course of performance as an employee,
independent contractor or agent of the Company, and (iii) no employee,
independent contractor or agent of the Company is in material default or breach
of any term of any employment agreement, nondisclosure agreement, assignment of
invention agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of Company Intellectual
Property Rights owned by the Company.

 

-8-



--------------------------------------------------------------------------------

(r) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, and neither the Company nor any subsidiary
has received, or has any reason to believe that it will receive, any notice of
proceedings relating to the revocation or modification of, or noncompliance
with, any such certificate, authorization or permit which, individually or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
could result in a Material Adverse Change.

(s) Title to Properties. Except as otherwise disclosed in the Offering
Memorandum, each of the Company and its subsidiaries has good and marketable
title to all of the real and personal property and other assets reflected as
owned in the financial statements referred to in Section l(i)(k) above (or
elsewhere in the Offering Memorandum), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such subsidiary and except for
(A) the security interests created by the Senior Credit Documents and (B) any
other liens or security interests permitted by the Senior Credit Documents. The
real property, improvements, equipment and personal property held under lease by
the Company or any subsidiary are held under valid and enforceable leases, with
such exceptions as are not material and do not materially interfere with the use
made or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

(t) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them,
except for such failure to file or pay as would not, individually or in the
aggregate, result in a Material Adverse Change. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1(i)(k) above in respect of all federal, state and foreign income
and franchise taxes for all periods as to which the tax liability of the Company
or any of its consolidated subsidiaries has not been finally determined.

(u) Each Issuer Not an “Investment Company”. Each Issuer has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). Each Issuer is not, and will not be, either after
receipt of payment for the Securities or after the application of the proceeds
therefrom as described under “Use of Proceeds” in the Offering Memorandum, an
“investment company” within the meaning of the Investment Company Act.

(v) Insurance. The Company and its subsidiaries are insured by recognized
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes and policies covering the
Company and its subsidiaries for product liability claims and clinical trial
liability claims. The Company has no reason to believe that it or any subsidiary
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not, individually or in the aggregate, result in a Material
Adverse Change. Neither the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.

 

-9-



--------------------------------------------------------------------------------

(w) No Price Stabilization or Manipulation; Compliance with Regulation M. No
Issuer has taken, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of the Securities or any other “reference security” (as defined in
Rule 100 of Regulation M under the Exchange Act (“Regulation M”)) whether to
facilitate the sale or resale of the Securities or otherwise, or has taken any
action which would directly or indirectly violate Regulation M.

(x) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Offering Memorandum which have
not been described as required.

(y) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Offering Memorandum, at the Closing
Date will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(z) Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Offering Memorandum are based on or derived
from sources that the Company believes to be reliable and accurate or represent
the Company’s good faith estimates that are made on the basis of data derived
from such sources.

(aa) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the Company’s knowledge, any employee or agent of the
Company or any subsidiary, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any law of the character required to be disclosed in the Offering Memorandum.

(bb) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of a date
within 90 days prior to the earlier of the date that the Company filed its most
recent annual or quarterly report with the Commission and the date of the
Pricing Disclosure Package; and (iii) are effective in all material respects to
perform the functions for which they were established. There has not been and is
no material weakness in the Company’s internal control over financial reporting
since January 1, 2012, and since December 31, 2012, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting. The Company is not aware of any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting. The
principal executive officers (or their equivalents) and principal financial
officers (or their equivalents) of the Company have made all certifications
required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any
related rules and regulations promulgated by the Commission.

 

-10-



--------------------------------------------------------------------------------

(cc) Compliance with Environmental Laws. Except as described in the Offering
Memorandum and except as would not, individually or in the aggregate, result in
a Material Adverse Change, (i) neither the Company nor any of its subsidiaries
is in violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or, to the Company’s knowledge, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (iv) there
are no events or circumstances that might reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws.

(dd) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a subsidiary, any member of any group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

(ee) Broker. Except as described in the section entitled “Plan of Distribution”
in the Offering Memorandum, there are no contracts, agreements or understandings
between the Issuer or any Subsidiary and any other person other than the Initial
Purchasers pursuant to this Agreement that would give rise to a valid claim
against the Issuer, any such Subsidiary or any Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the issuance,
purchase and sale of the Original Notes.

 

-11-



--------------------------------------------------------------------------------

(ff) Regulation S Compliance. None of the Issuers nor, to the Company’s
knowledge, any of their affiliates, or any person acting on behalf of any of the
foregoing persons (other than any Initial Purchaser, as to whom the Issuers make
no representation), is engaged in any directed selling effort with respect to
the Securities, and each of the Issuers and, to the Company’s knowledge, their
affiliates and persons acting on behalf of the foregoing persons, if any, has
complied with the offering restrictions requirement of Regulation S under the
Securities Act. Terms used in this paragraph have the meaning given to them by
Regulation S.

(gg) Affiliates of the Issuer. None of the Issuers nor, to the Company’s
knowledge, any of their affiliates (as defined in Regulation D under the
Securities Act) has, directly or through any agent (other than the Initial
Purchasers or any affiliate of the Initial Purchasers, as to which no
representation is made), sold, offered for sale, contracted to sell, pledged,
solicited offers to buy or otherwise disposed of or negotiated in respect of,
any security (as defined in the Securities Act) that is currently or will be
integrated with the sale of the Securities in a manner that would require the
registration of the Original Notes under the Securities Act.

(hh) General Solicitation. No form of general solicitation or general
advertising (prohibited by the Securities Act in connection with offers or sales
such as the Exempt Resales) was used by the Issuers or, to the Company’s
knowledge, any of their representatives (other than any Initial Purchaser, as to
whom the Issuers make no representation) in connection with the offer and sale
of any of the Original Notes or in connection with Exempt Resales, including,
but not limited to, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio or
the Internet, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising within the meaning of Regulation D
under the Securities Act. None of the Issuers nor, to the Company’s knowledge,
any of their affiliates has entered into, and none of the Issuers nor, to the
Company’s knowledge, any of their affiliates will enter into, any contractual
arrangement with respect to the distribution of the Securities except for this
Agreement.

(ii) No Outstanding Loans or Other Extensions of Credit. Since the adoption of
Section 13(k) of the Exchange Act, neither the Company nor any of its
subsidiaries has extended or maintained credit, arranged for the extension of
credit, or renewed any extension of credit, in the form of a personal loan, to
or for any director or executive officer (or equivalent thereof) of the Company
and/or such subsidiary except for such extensions of credit as are expressly
permitted by Section 13(k) of the Exchange Act.

(jj) Compliance with Laws. The Company and each of its subsidiaries are
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be so in compliance would not, individually or in the
aggregate, result in a Material Adverse Change. The Company, its subsidiaries
and, to the Company’s knowledge, the Company’s directors and officers are each
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act and the rules and regulations of the Commission and
the New York Stock Exchange promulgated thereunder.

(kk) Dividend Restrictions. Except as otherwise described in the Offering
Memorandum and except as set forth in the Senior Credit Documents, and except
for any prohibitions or restrictions under applicable law, no subsidiary of the
Company is prohibited or restricted, directly or indirectly, from paying
dividends to the Company, or from making any other distribution with respect to
such subsidiary’s equity securities or from repaying to the Company or any other
subsidiary of the Company any amounts that may from time to time become due
under any loans or advances to such subsidiary from the Company or from
transferring any property or assets to the Company or to any other subsidiary.

 

-12-



--------------------------------------------------------------------------------

(ll) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of, or has taken any action, directly or indirectly,
that has resulted or would result in, a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) in any material respect, including, without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA in any material
respect; and the Company and its subsidiaries and, to the knowledge of the
Company, the Company’s affiliates have conducted their respective businesses in
compliance with the FCPA in all material respects and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
intended to continue to ensure, continued compliance therewith.

(mm) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance in all material
respects with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar applicable rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(nn) OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

(oo) Summaries of Certain Sections. The statements under the headings “Material
United States Federal Income Tax Consequences” and “Description of Notes” and
under the subheadings “Risk Factors—Risks Relating to Our Business— If we are
unable to obtain required clearances or approvals for the commercialization of
our products in the United States, we would not be able to sell those products
in the United States”; —”We are subject to regulatory approval requirements of
the foreign countries in which we sell our products, and these requirements may
prevent or delay us from marketing our products in those countries”; —”Our
business is subject to substantial regulatory oversight and our failure to
comply with applicable regulations may result in significant costs or, in
certain circumstances, the suspension or withdrawal of previously obtained
clearances and approvals”; —”We are subject to healthcare fraud and abuse
regulations that could result in significant liability, require us to change our
business practices and restrict our operations in the future”; and —”Healthcare
reform legislation could adversely affect our revenue and financial condition”
in the Offering Memorandum, under the subheading “Business—Government
Regulation” and under the heading “Item 3. Legal Proceedings” in the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2012, fairly
summarize the matters therein described in all material respects.

 

-13-



--------------------------------------------------------------------------------

(pp) Regulation T, U and X. Neither the issuance, sale and delivery of the
Securities nor the application of the proceeds thereof by the Company as
described in the Offering Memorandum will violate Regulation T, U or X of the
Board of Governors of the Federal Reserve System or any other regulation of such
Board of Governors.

(qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27 A of the Securities Act or Section 21E of the Exchange
Act) contained in the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(rr) Solvency. As of the date hereof and as of the Closing Date, immediately
prior to and immediately following the consummation of the issuance of the
Securities, the Issuers and their Restricted Subsidiaries (as defined in the
Indenture) are and will be Solvent on a consolidated basis. As used herein,
“Solvent” shall mean, for any person on a particular date, that on such date
(A) the fair value of the property of such person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such person, (B) the present fair salable value of the assets of such person is
not less than the amount that will be required to pay the probable liability of
such person on its debts as they become absolute and matured, (C) such person
does not intend to, and does not believe that it will, incur debts and
liabilities beyond such person’s ability to pay as such debts and liabilities
mature, (D) such person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such person’s
property would constitute an unreasonably small capital and (E) such person is
able to pay its debts as they become due and payable.

The Issuers understand that the Initial Purchasers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 5 hereof,
counsel to the Issuers and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations, and each Issuer hereby
consents to such reliance.

Any certificate signed by any officer of the Company or any of its subsidiaries
and delivered to the Representatives or to counsel for the Initial Purchasers
shall be deemed a representation and warranty by the Company to each Initial
Purchaser as to the matters covered thereby.

(ii) Each Initial Purchaser represents that it is a QIB and acknowledges that it
is purchasing the Securities pursuant to a private sale exemption from
registration under the Securities Act, and that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from the registration requirements of the Securities
Act. Each Initial Purchaser, severally and not jointly, represents, warrants and
covenants to the Issuers that:

(a) Neither it, nor any person acting on its behalf, has solicited or will
solicit offers for, or has offered or sold or will offer or sell, the Securities
by any form of general solicitation or general advertising (as those terms are
used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act, and
it has solicited and will solicit offers for the Securities only from, and will
offer and sell the Securities only to, (1) persons whom such Initial Purchaser
reasonably believes to be QIBs or, if any such person is buying for one or more
institutional accounts for which such person is acting as fiduciary or agent,
only when such person has represented to such Initial Purchaser that each such
account is a QIB to whom notice has been given that

 

-14-



--------------------------------------------------------------------------------

such sale or delivery is being made in reliance on Rule 144A, and, in each case,
in reliance on the exemption from the registration requirements of the
Securities Act pursuant to Rule 144A, or (2) persons who are not U.S. persons
and who are outside the United States in reliance on, and in compliance with,
the exemption from the registration requirements of the Securities Act provided
by Regulation S.

(b) With respect to offers and sales outside the United States, such Initial
Purchaser has offered the Securities and will offer and sell the Securities
(1) as part of its distribution at any time and (2) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
Closing Date, only in accordance with Rule 903 of Regulation S or another
exemption from the registration requirements of the Securities Act. Accordingly,
neither such Initial Purchasers nor any person acting on their behalf has
engaged or will engage in any directed selling efforts (within the meaning of
Regulation S) with respect to the Securities, and any such persons have complied
and will comply with the offering restrictions requirements of Regulation S.
Terms used in this Section l(ii)(b) have the meanings given to them by
Regulation S.

(c) Each Initial Purchaser severally agrees that, at or prior to confirmation of
a sale of Securities pursuant to Regulation S it will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases Securities from it or through it during the
restricted period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to or for the account or benefit of,
U.S. persons (i) as part of their distribution at any time and (ii) otherwise
until forty days after the later of the date upon which the offering of the
Securities commenced and the date of closing, except in either case in
accordance with Regulation S or Rule 144A under the Securities Act. Terms used
above have the meanings given to them by Regulation S.”

The Initial Purchasers understand that the Issuers and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to Section 5 hereof,
counsel to the Issuers and counsel to the Initial Purchasers will rely upon the
accuracy and truth of the foregoing representations, and each Initial Purchaser
hereby consents to such reliance.

Section 2 Purchase, Sale and Delivery of the Securities.

(a) Agreements to Sell and Purchase the Securities. On the basis of the
representations, warranties and covenants contained in this Agreement, the
Issuers agree to issue and sell to the several Initial Purchasers, and on the
basis of the representations, warranties and covenants herein contained, and
upon the terms but subject to the conditions herein set forth, the Initial
Purchasers agree, severally and not jointly, to purchase from the Issuers the
respective number of Securities set forth opposite their names on Schedule A.
The purchase price for the Original Notes shall be 98.500% of their aggregate
principal amount.

(b) Delivery and Payment. Delivery of the Securities to be purchased by the
Initial Purchasers and payment therefor shall be made at the offices of White &
Case LLP, 1155 Avenue of the Americas, New York, New York (or such other place
as may be agreed to by the Company and the Representatives) at 10:00 a.m. New
York time, on May 24, 2013, or such other time and date not later than 1:30 p.m.
New York time on June 6, 2013 as the Representatives and the Company shall agree
in writing (the time and date of such closing are called the “Closing Date”).

 

-15-



--------------------------------------------------------------------------------

(c) Payment for the Securities. Payment for the Securities to be sold by the
Issuers shall be made at the Closing Date by wire transfer of immediately
available funds to the order of the Company.

It is understood that the Representatives have been authorized, for their own
accounts and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Securities.
GS, Jefferies, and CS individually and not as a Representative of the Initial
Purchasers, may (but shall not be obligated to) make payment for any Securities
to be purchased by any Initial Purchaser whose funds shall not have been
received by the Representatives by the Closing Date for the account of such
Initial Purchaser, but any such payment shall not relieve such Initial Purchaser
from any of its obligations under this Agreement.

(d) Delivery of the Securities. The Securities shall be delivered by the Issuers
to the Initial Purchasers (or as the Initial Purchasers direct) through the
facilities of The Depository Trust Company against payment by the Initial
Purchasers of the purchase price therefor. The Securities shall be evidenced by
one or more certificates in global form registered in such names as the Initial
Purchasers may request upon at least one business day’s notice prior to the
Closing Date and having an aggregate principal amount corresponding to the
aggregate principal amount of the Securities.

Section 3 Additional Covenants of the Issuers. The Issuers jointly and severally
further covenant and agree with each Initial Purchaser as follows:

(a) Delivery of the Preliminary Offering Memorandum, Pricing Supplement, any
Issuer Written Communication and Final Offering Memorandum. The Issuers shall
furnish the Initial Purchasers and those persons identified by the Initial
Purchasers, without charge, with as many copies of the Preliminary Offering
Memorandum, Pricing Supplement, any Issuer Written Communication and the Final
Offering Memorandum, and any amendments or supplements thereto, as the Initial
Purchasers may reasonably request. The Issuers consent to the use, in accordance
with the provisions of the Securities Act and securities or “blue sky” laws of
the jurisdictions in which the Original Notes are offered, of the Preliminary
Offering Memorandum, Pricing Supplement and the Final Offering Memorandum, and
any amendments and supplements thereto required pursuant to this Agreement, by
the Initial Purchasers in connection with Exempt Resales.

(b) Representatives’ Review of Proposed Amendments and Supplements. As promptly
as practicable following the execution and delivery of this Agreement and in any
event not later than the second business day following the date hereof, the
Issuers shall prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only to reflect the information contained in the Pricing Supplement.
Prior to amending or supplementing the Preliminary Offering Memorandum, the
Pricing Supplement or the Final Offering Memorandum (including any amendment or
supplement through incorporation by reference of any report filed under the
Exchange Act), the Issuers shall furnish to the Representatives for review, a
reasonable amount of time prior to the proposed time of use thereof, a copy of
each such proposed amendment or supplement, and the Issuers shall not use any
such proposed amendment or supplement without the Representatives’ consent.

(c) Amendments to the Final Offering Memorandum. From the date hereof and until
the later of the Closing Date and the date that the Initial Purchasers have
completed their distribution of the Securities (but in no event after the
consummation of the Exchange Offer), if any event shall occur that, in the
judgment of the Issuers or in the judgment of counsel to the Initial Purchasers,
makes any statement of a material fact in the Final Offering Memorandum, as then
amended or supplemented, untrue

 

-16-



--------------------------------------------------------------------------------

or that requires the making of any additions to or changes in the Final Offering
Memorandum in order to make the statements in the Final Offering Memorandum, as
then amended or supplemented, in the light of the circumstances under which they
are made, not misleading, or if it is necessary to amend or supplement the Final
Offering Memorandum to comply with all applicable laws, the Issuer shall
promptly notify the Initial Purchasers of such event and (subject to
Section 3(b)) prepare an appropriate amendment or supplement to the Final
Offering Memorandum so that (i) the statements in the Final Offering Memorandum,
as amended or supplemented, will, in the light of the circumstances at the time
that the Final Offering Memorandum is delivered to prospective Eligible
Purchasers, not be misleading and (ii) the Final Offering Memorandum will comply
with all applicable laws.

(d) Pricing Supplement. The Issuers will prepare for use by the Initial
Purchasers a Pricing Supplement in the form of Exhibit B hereto reflecting the
final terms of the Securities (and containing such other information as the
Issuers shall deem necessary in order that the Pricing Disclosure Package shall
not contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements in the Pricing Disclosure Package, in the
light of the circumstances under which they were made, not misleading), in form
and substance reasonably satisfactory to the Representatives. The Pricing
Supplement shall constitute an Issuer Written Communication. The Issuers shall
provide the Representatives with copies of the Pricing Supplement a reasonable
amount of time prior to such proposed use and will not use any Pricing
Supplement to which the Representatives or counsel to the Initial Purchasers
shall reasonably object.

(e) Securities Act Compliance. After the date of this Agreement, through the
time the Exchange Offer is consummated, the Issuers shall promptly advise the
Representatives in writing of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission, with respect to any
registration statement or report filed by such Issuers with the Commission.

(f) Notification upon Suspension. The Issuers shall advise the Initial
Purchasers promptly and, if requested by the Initial Purchasers, to confirm such
advice in writing, of the issuance by any securities commission of any stop
order suspending the qualification or exemption from qualification of any of the
Original Notes for offering or sale in any jurisdiction, or the initiation of
any proceeding for such purpose by any securities commission or other regulatory
authority. The Issuers shall use their commercially reasonable efforts to
prevent the issuance of any stop order or order suspending the qualification or
exemption from qualification of any of the Original Notes under any securities
laws, and if at any time any securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Original Notes under any securities laws, the
Issuers shall use their commercially reasonable efforts to obtain the withdrawal
or lifting of such order at the earliest possible time.

(g) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Original Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.

(h) Trustee. The Issuers shall engage and maintain, at the Company’s expense, a
trustee for the Securities.

(i) Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Securities in such a
manner as would require the Issuers or any of their subsidiaries to register as
an investment company under the Investment Company Act.

 

-17-



--------------------------------------------------------------------------------

(j) No Stabilization or Manipulation; Compliance with Regulation M. The Issuers
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Securities or any other reference security, whether to facilitate
the sale or resale of the Securities or otherwise, and the Issuers will, and
shall cause each of their affiliates to, comply with all applicable provisions
of Regulation M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do
not apply with respect to the Securities or any other reference security
pursuant to any exception set forth in section (d) of Rule 102, then promptly
upon notice from the Representatives (or, if later, at the time stated in the
notice), the Issuers will, and shall cause each of their affiliates to, comply
with Rule 102 as though such exception were not available but the other
provisions of Rule 102 (as interpreted by the Commission) did apply.

(k) Conditions Precedent. The Issuers will do and perform all things required to
be done and performed under this Agreement by them prior to the Closing Date in
order to satisfy all conditions precedent on their part to the delivery of the
Securities.

(l) DTC Book-Entry. The Issuers will comply with their obligations under the
letter of representations to DTC relating to the approval of the Securities by
DTC for “book-entry” transfer and to use their best efforts to obtain approval
of the Securities by DTC for “book-entry” transfer.

(m) Financial Statements. Prior to the Closing Date, the Company will furnish
without charge to the Initial Purchasers, (i) as soon as they have been prepared
by the Company, a copy of any regularly prepared internal financial statements
of the Company and the Subsidiaries for any period subsequent to the period
covered by the financial statements appearing in the Pricing Disclosure Package
and the Final Offering Memorandum, (ii) all other reports and other
communications (financial or otherwise) that the Company mails or otherwise
makes available to its security holders and (iii) such other information as the
Initial Purchasers shall reasonably request.

(n) No Integration. The Issuers will not, and will not permit any of their
subsidiaries to, sell, offer for sale or solicit offers to buy any security (as
defined in the Securities Act) that would be integrated with the sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Initial Purchasers or any Eligible
Purchasers.

(o) No Resales. The Issuers will not, and will not permit any of their
subsidiaries to, and will use their commercially reasonable efforts to cause
their other affiliates (as defined in Rule 144 under the Securities Act) not to,
resell any of the Securities that have been reacquired by any of them.

(p) No General Solicitation. The Issuers will not engage, and will not allow any
of their subsidiaries to engage, and will use their commercially reasonable
efforts to cause their other affiliates and any person acting on their behalf
(other than, in any case, the Initial Purchasers and any of their affiliates, as
to whom the Issuers make no covenant) not to engage, in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities in
the United States prior to the effectiveness of a registration statement with
respect to the Exchange Notes.

(q) No Directed Selling Efforts. The Issuers will not engage, and will not allow
any of their subsidiaries to engage, and will use their commercially reasonable
efforts to cause their other affiliates and any person acting on their behalf
(other than, in any case, the Initial Purchasers and any of their affiliates, as
to whom the Issuers make no covenant) not to engage, in any directed selling
effort with respect to the Securities, and to comply with the offering
restrictions requirement of Regulation S under the Securities Act. Terms used in
this paragraph have the meanings given to them by Regulation S.

 

-18-



--------------------------------------------------------------------------------

(r) Compliance with Regulation S. The Issuers will not register any transfer of
the Securities not made in accordance with the provisions of Regulation S
(unless otherwise in compliance with the Securities Act) and not, except in
accordance with the provisions of Regulation S, if applicable, issue any such
Securities in the form of definitive securities in connection with the
Securities offered and sold in an offshore transaction (as defined in Regulation
S).

(s) Rule 144A Disclosure. From and after the Closing Date, for so long as any of
the Original Notes remain outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act and during any period in
which the Issuer is not subject to Section 13 or 15(d) of the Exchange Act, the
Issuers will make available upon request the information required by Rule
144A(d)(4) under the Securities Act to (i) any holder or beneficial owner of
Notes in connection with any sale of such Notes and (ii) any prospective
purchaser of such Notes from any such holder or beneficial owner designated by
the holder or beneficial owner. The Issuers will pay the expenses of preparing,
printing and distributing such documents.

(t) Compliance with Registration Rights Agreement. The Issuers will comply with
all of their agreements set forth in the Registration Rights Agreement.

(u) No Distribution of Offering Materials. The Issuers will not, and will use
their commercially reasonable efforts to cause their affiliates or anyone acting
on their or their affiliates’ behalf (other than the Initial Purchasers and
their affiliates, as to whom the Issuers make no covenant) not to, distribute
prior to the Closing Date any offering material in connection with the offer and
sale of the Securities other than the Preliminary Offering Memorandum, the
Pricing Supplement and the Final Offering Memorandum. Before communicating any
Issuer Written Communication to any person other than the Initial Purchasers and
their counsel, the Company will furnish to the Representatives and counsel for
the Initial Purchasers a copy of such written communication for review and will
not communicate to any such third party any such written communication to which
the Representative reasonably objects.

(v) No Registration under the Investment Company Act. During the period of one
year after the Closing Date or, if earlier, until such time as the Securities
are no longer restricted securities (as defined in Rule 144 under the Securities
Act), the Issuers will not be or become a closed-end investment company required
to be registered, but not registered, under the Investment Company Act of 1940,
as amended.

(w) No Manipulation. In connection with the offering of the Original Notes,
until the Representatives shall have notified the Issuers of the completion of
the distribution of the Original Notes, the Issuers will not, and will use their
commercially reasonable efforts to cause their affiliates (as such term is
defined in Rule 501(b) of Regulation D under the Securities Act) not to, either
alone or with one or more other persons, bid for or purchase for any account in
which they or any of their affiliates have a beneficial interest, and none of
the Issuers will, and the Issuers shall use their commercially reasonable
efforts to cause their affiliates not to, make bids or purchases for the purpose
of creating actual or apparent active trading in, or raising the price of, the
Original Notes.

The Representatives, on behalf of the Initial Purchasers, may, in their sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

Section 4 Payment of Expenses. The Issuers agree to pay all costs, fees and
expenses incurred in connection with the performance of their obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance

 

-19-



--------------------------------------------------------------------------------

and delivery of the Securities (including all printing and engraving costs),
(ii) all fees and expenses of the Trustee, including fees and expenses of
counsel for the Trustee, (iii) all necessary issue, transfer and other stamp
taxes in connection with the issuance and sale of the Securities to the Initial
Purchasers, (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors, (v) all costs and
expenses incurred in connection with the preparation, printing, shipping and
distribution of the Preliminary Offering Memorandum, the Pricing Supplement, the
Final Offering Memorandum, the Registration Rights Agreement, any Issuer Written
Communication prepared by or on behalf of, used by, or referred to by the
Company, and any amendments and supplements thereto, and this Agreement,
(vi) upon receipt of such evidentiary documentation as the Company shall
reasonably request, reasonable attorneys’ fees and expenses incurred by the
Company or the Initial Purchasers in connection with qualifying or registering
(or obtaining exemptions from the qualification or registration of) all or any
part of the Securities for offer and sale under the state securities or blue sky
laws or the provincial securities laws of Canada, and, if requested by the
Representatives, preparing and printing a “Blue Sky Survey” or memorandum and a
Canadian wrapper and any supplements thereto, advising the Initial Purchasers of
such qualifications, registrations and exemptions, which fees and expenses shall
not exceed $20,000, (vii) the filing fees incident to, and the reasonable fees
and expenses of counsel for the Initial Purchasers in connection with, the
FINRA’s review, if any, and approval of the Initial Purchasers’ participation in
the offering and distribution of the Securities, (viii) 50% of the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives, employees and officers of the Company and of the
Representatives and any such consultants, and the cost of any aircraft chartered
in connection with the road show, (ix) the inclusion of the Securities in the
book-entry system of The Depository Trust Company, (x) the rating of the
Securities by rating agencies and (xi) the performance by the Company of its
other obligations under the Note Documents. Upon the consummation of the
Transactions contemplated hereby to be consummated on or by the Closing Date,
the Initial Purchasers shall pay to the Company either by wire transfer of
immediately available funds, by direct payment to vendors or by credit against
other monies owed to the Initial Purchasers, such method to be selected by the
Initial Purchasers in their sole discretion, an amount equal to the expenses
described in Section 4(viii). Except as provided in this Section 4, Section 6,
Section 7 and Section 8 hereof, the Initial Purchasers shall pay their own
expenses, including the fees and disbursements of their counsel.

Section 5 Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Issuers set
forth in Section 1(i) hereof as of the date hereof and as of the Closing Date as
though then made, to the timely performance by the Issuers of their covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a) Accountants’ Comfort Letter. Prior to the Applicable Time, the
Representatives shall have received from PricewaterhouseCoopers LLP, independent
public or certified public accountants for the Company, a letter dated the date
hereof addressed to the Initial Purchasers, in form and substance satisfactory
to the Representatives (i) containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to initial purchasers,
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletin), with respect to the unaudited financial statements of the Company as
of dates and for periods after March 31, 2010 and certain financial information
of the Company contained in the Pricing Disclosure Package as of such dates and
for such periods (and the Representatives shall have received an additional five
conformed copies of such accountants’ letter for

 

-20-



--------------------------------------------------------------------------------

each of the several Initial Purchasers), and (ii) confirming that they are
(A) independent public or certified public accountants with respect to the
Company as required by the Securities Act and the Exchange Act and (B) in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X.

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement through and including the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.

(c) Opinion of Counsel for the Company. On the Closing Date the Representatives
shall have received the opinion of Foley Hoag LLP, counsel for the Company,
substantially in the form attached hereto as Exhibit A, dated as of such Closing
Date, in form and substance satisfactory to the Representatives and counsel to
the Initial Purchasers (and the Representatives shall have received an
additional five signed copies of such counsel’s legal opinion for each of the
several Initial Purchasers). On the Closing Date the Representatives shall have
received the opinion of local counsel in the jurisdiction of organization of
each Issuer not organized under the laws of Massachusetts, Delaware or New York,
dated as of such Closing Date, in form and substance satisfactory to the
Representatives and counsel to the Initial Purchasers (and the Representatives
shall have received an additional five signed copies of each such counsel’s
legal opinion for each of the several Initial Purchasers).

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date, the
Representatives shall have received the opinion of White & Case LLP, counsel for
the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, dated as of such Closing Date.

(e) Officers’ Certificate. On the Closing Date, the Representatives shall have
received a written certificate executed by the Chief Executive Officer or
President of the Company and the Chief Financial Officer of the Company, dated
as of the Closing Date, to the effect set forth in subsection (b)(ii) of this
Section 5, and further to the effect that:

(i) for the period from and including the date of this Agreement and through and
including the Closing Date, there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Issuers set forth in
Section 1(i) of this Agreement are true and correct with the same force and
effect as though expressly made on and as of the Closing Date;

(iii) (A) at April 30, 2013, there was no change in the capital stock, increase
in long term debt, or decrease in consolidated net current assets or
stockholders’ equity of the Company and its subsidiaries on a consolidated basis
as compared with amounts shown in the March 31, 2013 unaudited condensed
consolidated balance sheet incorporated by reference in the Pricing Disclosure
Package, or (B) for the period from

 

-21-



--------------------------------------------------------------------------------

April 1, 2013 to April 30, 2013, there were no decreases, as compared to the
corresponding period in the preceding year, in consolidated net sales, except in
all instances under the foregoing clauses (A) and (B) for changes, increases, or
decreases that the Pricing Disclosure Package disclosed have occurred or may
occur; and

(iv) the Issuers have complied with all the agreements hereunder and satisfied
all the conditions on their part to be performed or satisfied hereunder at or
prior to the Closing Date.

(f) Bring-down Comfort Letters. On the Closing Date, the Representatives shall
have received from PricewaterhouseCoopers LLP, independent public or certified
public accountants for the Company, a letter dated such date, in form and
substance satisfactory to the Representatives, to the effect that they reaffirm
the statements made in the letter furnished by them pursuant to subsection
(a) of this Section 5 but related to the Final Offering Memorandum, except that
the specified date referred to therein for the carrying out of procedures shall
be no more than three business days prior to the Closing Date (and the
Representatives shall have received an additional six conformed copies of such
accountants’ letter for each of the several Initial Purchasers).

(g) Additional Documents. The Issuers and the Trustee shall have executed and
delivered the Indenture and the Securities and the Initial Purchasers shall have
received copies thereof. The Issuers shall have executed and delivered the
Registration Rights Agreement and the Initial Purchasers shall have received
copies thereof. On or before the Closing Date, the Representatives and counsel
for the Initial Purchasers shall have received such information, documents and
opinions as they may reasonably request for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or the
satisfaction of any of the conditions or agreements herein contained; and all
proceedings taken by the Issuers in connection with the issuance and sale of the
Securities as contemplated herein and in connection with the other transactions
contemplated by this Agreement shall be reasonably satisfactory in form and
substance to the Representatives and counsel for the Initial Purchasers.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Section 4, Section 6, Section 7 and Section 8 shall
at all times be effective and shall survive such termination.

Section 6 Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5 or Section 10, or if the
sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Representatives and the other Initial
Purchasers (or such Initial Purchasers as have terminated this Agreement with
respect to themselves), severally, upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Representatives and the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

 

-22-



--------------------------------------------------------------------------------

Section 7 Indemnification.

(a) Indemnification of the Initial Purchasers. The Issuers jointly and severally
agree to indemnify and hold harmless each Initial Purchaser, its officers,
directors and employees, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act or the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser or such officer, director, employee or controlling person may
become subject, under the Securities Act, the Exchange Act, other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation), insofar as such loss, claim, damage, liability or
expense (or actions in respect thereof as contemplated below) arises out of or
is based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Pricing Disclosure Package, any Road Show (as defined
below), any Issuer Written Communication that the Issuers have used or referred
to or the Final Offering Memorandum (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (ii) any act or failure to act or any alleged
act or failure to act by any Initial Purchaser in connection with, or relating
in any manner to, the Securities or the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) above,
provided that the Issuers shall not be liable under this clause (ii) to any
Initial Purchaser, to the extent that a court of competent jurisdiction shall
have determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its bad faith or willful
misconduct and to reimburse each Initial Purchaser and each such officer,
director, employee and controlling person for any and all expenses (including
the fees and disbursements of counsel chosen by the Representatives) as such
expenses are reasonably incurred by such Initial Purchaser or such officer,
director, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Issuers by the Representatives expressly for use in the Pricing Disclosure
Package, any Issuer Written Communication (including, but not limited to, any
Road Show) or the Final Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information
furnished by the Representatives to the Issuers consists of the information
described in subsection (b) below. The indemnity agreement set forth in this
Section 7(a) shall be in addition to any liabilities that the Issuers may
otherwise have. “Road Show” means each “road show” (as defined in Rule 433 under
the Securities Act), if any, related to the offering of the Securities
contemplated hereby that is a “written communication” (as defined in Rule 405
under the Securities Act) as if this offering were a registered offering.

(b) Indemnification of the Issuers and their Directors and Officers. Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Issuers, each of their directors (as defined in Rule 405 under the
Securities Act), each of their officers (as defined in Rule 405 under the
Securities Act) and each person, if any, who controls any Issuer within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which any Issuer, or any such
director, officer, manager, member, partner, other person having similar
positions or controlling person may become subject, under the Securities Act,
the Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a

 

-23-



--------------------------------------------------------------------------------

material fact contained in the Pricing Disclosure Package, any Issuer Written
Communication (including, but not limited to, any Road Show) that the Issuers
have used or referred to or the Final Offering Memorandum (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Pricing Disclosure
Package, any such Issuer Written Communication, or the Final Offering
Memorandum, in the light of the circumstances under which they were made) not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Pricing Disclosure Package, such Issuer Written Communication that the
Issuers have used or referred to, or the Final Offering Memorandum (or such
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Issuers by the Representatives expressly
for use therein; and to reimburse the Issuers, or any such director, officer,
manager, member, partner, other person having similar positions or controlling
person for any and all expenses (including the fees and disbursements of counsel
chosen by them) as such expenses are reasonably incurred by any Issuer, or any
such director, officer, manager, member, partner, other person having similar
positions or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. The Issuers hereby acknowledge that the only information that
the Representatives and the Initial Purchasers have furnished to the Issuers
expressly for use in the Pricing Disclosure Package, any Issuer Written
Communication (including, but not limited to, any Road Show) or the Final
Offering Memorandum (or any amendment or supplement thereto) are the statements
set forth in the second, third, fourth and fifth sentences of the second
paragraph, the second sentence of the third paragraph, the first sentence of the
fourth paragraph, the second sentence of the sixth paragraph, the first sentence
of the seventh paragraph, and the eighth paragraph under the caption “Plan of
Distribution,” and the section entitled “Other Activities of Initial Purchasers”
under the caption “Plan of Distribution” in the Pricing Disclosure Package and
the Final Offering Memorandum. The indemnity agreement set forth in this
Section 7(b) shall be in addition to any liabilities that each Initial Purchaser
may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under Section 7(a) or (b) of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against an indemnifying party under Section 7(a) or (b), notify the
indemnifying party in writing of the commencement thereof, but the omission so
to notify the indemnifying party will not relieve the indemnifying party from
any liability which it may have to any indemnified party for contribution under
Section 8 below or otherwise under the indemnity agreement contained in
Section 7(a) or (b), except to the extent such indemnifying party is materially
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel (which shall not be unreasonably withheld, delayed
or conditioned), the indemnifying party or parties will not be liable to such
indemnified party under Section 7(a) or (b) for any

 

-24-



--------------------------------------------------------------------------------

legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate firm of attorneys
(together with local counsel), representing the indemnified parties who are
parties to such action), which counsel (together with any local counsel) for the
indemnified parties shall be selected by the Representatives (in the case of
counsel for the indemnified parties referred to in Section 7(a) above) or by the
Company (in the case of counsel for the indemnified parties referred to in
Section 7(b) above)), (ii) the indemnifying party shall not have employed
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party authorizes the indemnified party to
employ separate counsel at the indemnifying party’s expense, in each of which
cases the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.

(d) Settlements. The indemnifying party under this Section 7 shall not be liable
for any settlement of any proceeding effected without its written consent (such
consent not to be unreasonably withheld, delayed or conditioned), but if settled
with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense (to the extent provided in this Section 7)
by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 7(c) hereof, the indemnifying party agrees
that it shall be liable (to the extent provided in this Section 7) for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 30 days after receipt by such indemnifying
party of the aforesaid request (including documentation of such fees and
expenses reasonably satisfactory to the indemnifying party) and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request (to the extent required by this Section 7) prior to the date
of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such action, suit or proceeding and does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
any indemnified party.

Section 8 Contribution. If the indemnification provided for in Section 7 is for
any reason held to be unavailable to or otherwise insufficient to hold harmless
an indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Issuers, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Issuers, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by

 

-25-



--------------------------------------------------------------------------------

the Issuers, and the total initial purchasers’ discounts and commissions
received by the Initial Purchasers hereunder. The relative fault of the Issuers,
on the one hand, and the Initial Purchasers, on the other hand, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Issuers, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 7(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 8; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 7(c) for purposes of indemnification.

The Issuers and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 8.

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the initial purchasers’ discounts
and commissions received by such Initial Purchaser in connection with the
Securities purchased by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 8 are several, and not joint, in proportion to their respective
purchase commitments as set forth opposite their respective names on Schedule A.
For purposes of this Section 8, each officer and employee of an Initial
Purchaser and each person, if any, who controls an Initial Purchaser within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as such Initial Purchaser, and each director of the Issuers, each
officer of the Issuers, and each person, if any, who controls the Issuers with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Issuers.

Section 9 Default of One or More of the Several Initial Purchasers. If, on the
Closing Date, any one or more of the several Initial Purchasers shall fail or
refuse to purchase Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase does not exceed 10% of the aggregate principal amount of the
Securities to be purchased on such date, the Representatives may make
arrangements satisfactory to the Issuers for the purchase of such Securities by
other persons, including any of the Initial Purchasers, but if no such
arrangements are made by the Closing Date, the other Initial Purchasers shall be
obligated, severally and not jointly, in the proportions that the principal
amount of Securities set forth opposite their respective names on Schedule A
bears to the aggregate principal amount of Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as may be specified by the Representatives with the consent of the
non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If, on the Closing Date, any one or more of the
Initial Purchasers shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs exceeds
10% of the aggregate principal amount of Securities to be purchased on such
date, and arrangements satisfactory to the Representatives

 

-26-



--------------------------------------------------------------------------------

and the Issuers for the purchase of such Securities are not made within 48 hours
after such default, this Agreement shall terminate without liability of any
party to any other party except that the provisions of Section 4, Section 7 and
Section 8 shall at all times be effective and shall survive such termination. In
any such case either the Representatives or the Issuers shall have the right to
postpone the Closing Date, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 9. Any action taken under this Section 9 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

Section 10 Termination of this Agreement. Prior to the purchase of the
Securities by the Initial Purchasers on the Closing Date this Agreement may be
terminated by the Representatives by notice given to the Company if at any time
(i) trading or quotation in any of the Company’s securities shall have been
suspended or limited by the Commission or by any exchange, or trading in
securities generally on any exchange shall have been suspended or limited, the
settlement of such trading shall have been materially disrupted or minimum or
maximum prices shall have been generally established on any of such stock
exchanges by such exchange, the Commission or the FINRA; (ii) a general banking
moratorium shall have been declared by any of federal, New York, or Delaware
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity, or any change
in the United States or international financial markets, or any substantial
change or development involving a prospective substantial change in United
States’ or international political, financial or economic conditions, as in the
judgment of the Representatives is material and adverse and makes it
impracticable or inadvisable to market the Securities in the manner and on the
terms described in the Pricing Disclosure Package and the Final Offering
Memorandum or to enforce contracts for the sale of securities; (iv) in the
judgment of the Representatives there shall have occurred any Material Adverse
Change; or (v) the Company shall have sustained a loss by strike, fire, flood,
earthquake, accident or other calamity of such character as in the judgment of
the Representatives may interfere materially with the conduct of the business
and operations of the Company regardless of whether or not such loss shall have
been insured. Any termination pursuant to this Section 10 shall be without
liability on the part of (a) the Issuers to any Initial Purchaser, except that
the Issuers shall be obligated to reimburse the expenses of the Representatives
and the Initial Purchasers pursuant to Sections 4 and 6 hereof, (b) any Initial
Purchaser to the Issuers, or (c) of any party hereto to any other party except
as aforesaid and except that the provisions of Section 7 and Section 8 shall at
all times be effective and shall survive such termination.

Section 11 No Advisory or Fiduciary Relationship. Each of the Issuers
acknowledges and agrees that (a) the purchase and sale of the Securities sold by
such party pursuant to this Agreement, including the determination of the public
offering price of the Securities and any related discounts and commissions, are
an arm’s-length commercial transaction between such party, on the one hand, and
the several Initial Purchasers, on the other hand, (b) in connection with the
offering contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of such party, or its stockholders, creditors or employees,
as applicable, or any other party, (c) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of such party with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising any Issuer on other matters) and no Initial Purchaser has any
obligation to such party with respect to the offering contemplated hereby except
the obligations expressly set forth in this Agreement, (d) the Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Issuers, and
(e) the Initial Purchasers have not provided any legal, accounting, regulatory
or tax advice with respect to the offering contemplated hereby and such party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

-27-



--------------------------------------------------------------------------------

Section 12 Certain Acknowledgments. The Issuers understand that each of the
Initial Purchasers is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

Each Initial Purchaser, severally and not jointly, represents and warrants to
and agrees with the Issuers that:

(a) in relation to each member state of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”),
no offer of any notes which are the subject of the offering contemplated by this
offering memorandum has been or will be made to the public in that Relevant
Member State other than any offer where a prospectus has been or will be
published in relation to such notes that has been approved by the competent
authority in that Relevant Member State or, where appropriate, approved in
another Relevant Member State and notified to the relevant competent authority
in that Relevant Member State in accordance with the Prospectus Directive,
except that with effect from and including the Relevant Implementation Date, an
offer of such securities may be made to the public in that Relevant Member
State:

(i) to any legal entity which is a “qualified investor” as defined in the
Prospectus Directive;

(ii) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the representatives of the underwriters for any such offer; or

(iii) in any other circumstances falling within Article 3(2) of the Prospectus
Directive,

provided that no such offer of securities shall require the Company or any of
the underwriters to publish a prospectus pursuant to Article 3 of the Prospectus
Directive or supplement a prospectus pursuant to Article 16 of the Prospectus
Directive.

For the purposes of this provision, the expression an “offer to the public” in
relation to any of the notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the notes to be offered so as to enable an investor to
decide to purchase or subscribe to the notes, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC (and amendments thereto, including the 2010 PD Amending
Directive, to the extent implemented in the Relevant Member State), and includes
any relevant implementing measure in the Relevant Member State and the
expression “2010 PD Amending Directive” means Directive 2010/73/EU;

 

-28-



--------------------------------------------------------------------------------

(b) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the Financial Services
and Markets Act 2000 (the “FSMA”)) received by it in connection with the issue
or sale of the notes in circumstances in which Section 21(1) of the FSMA does
not apply to the Issuers;

(c) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the notes in, from or
otherwise involving the United Kingdom; and

(d) it intends to comply with all applicable laws and regulations in each
jurisdiction in which it acquires, offers, sells or delivers the Notes or has in
its possession or distributes the Pricing Disclosure Package and the Final
Offering Memorandum.

Section 13 Representations and Indemnities to Survive Delivery. The respective
indemnities, contribution obligations, agreements, representations, warranties
and other statements of the Issuers, of their officers and of the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Initial Purchaser or the Issuers or any of their partners, officers or
directors or any controlling person, as the case may be, and, anything herein to
the contrary notwithstanding, will survive delivery of and payment for the
Securities sold hereunder and any termination of this Agreement.

Section 14 Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Representatives:

Goldman, Sachs & Co.

c/o 200 West Street

New York, New York, 10282

Facsimile: (212) 902-3000

Attention: General Counsel

If to the Company:

Alere Inc.

51 Sawyer Road, Suite 200

Waltham, Massachusetts 02453

Facsimile: (781) 647-3939

Attention: Chief Executive Officer

with a copy to:

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

Facsimile: (617) 832-7000

Attention: John D. Hancock, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

-29-



--------------------------------------------------------------------------------

Section 15 Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 9 hereof, and to the benefit of the employees, officers,
directors and controlling persons referred to in Section 7 and Section 8, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

Section 16 Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

Section 17 Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York and the
appellate courts thereof (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.

Section 18 USA Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

Section 19 General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be

 

-30-



--------------------------------------------------------------------------------

amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The Section headings herein
are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 7 and the contribution provisions of Section 8, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 7 and 8 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Issuers, their
affairs and their business in order to assure that adequate disclosure has been
made in the Pricing Disclosure Package, any Issuer Written Communication
(including, but not limited to, any Road Show) and the Final Offering Memorandum
(and any amendments and supplements thereto), as required by the Securities Act
and the Exchange Act.

 

-31-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours,

 

ALERE INC.

BY:   /s/ David A. Teitel   Name: David A. Teitel   Title:   Chief Financial
Officer,               Vice President and Treasurer As Guarantors: ALERE
ACCOUNTABLE CARE SOLUTIONS, LLC ALERE HEALTH, LLC ALERE HEALTHCARE OF ILLINOIS,
INC. ALERE HEALTH IMPROVEMENT COMPANY ALERE HOME MONITORING, INC. ALERE
INFORMATICS, INC. ALERE INTERNATIONAL HOLDING CORP. ALERE NEWCO, INC. ALERE
NEWCO II, INC. ALERE NORTH AMERICA, INC. ALERE OF NEW YORK, INC. ALERE SAN
DIEGO, INC. ALERE SCARBOROUGH, INC. ALERE TOXICOLOY SERVICES, INC. ALERE US
HOLDINGS, LLC ALERE WELLBEING, INC. ALERE WELLOLOGY, INC. ALERE WOMEN’S AND
CHILDREN’S HEALTH, LLC AMEDITECH INC. ATS LABORATORIES, INC. AVEE LABORATORIES
INC. BINAX, INC. BIOSITE INCORPORATED ESCREEN, INC. FIRST CHECK DIAGNOSTICS
CORP. FIRST CHECK ECOM, INC. IONIAN TECHNOLOGIES INC.

LABORATORY SPECIALISTS OF AMERICA, INC.

INNOVACON, INC.

BY:   /s/ Jay McNamara   Name: Jay McNamara   Title:   Authorized Officer



--------------------------------------------------------------------------------

As Guarantors: INSTANT TECHNOLOGIES, INC. INVERNESS MEDICAL, LLC IVC INDUSTRIES,
INC. PEMBROOKE OCCUPATIONAL HEALTH, INC. QUALITY ASSURED SERVICES, INC. REDWOOD
TOXICOLOGY LABORATORY, INC. RMD NETWORKS, INC. RTL HOLDINGS, INC. SELFCARE
TECHNOLOGY, INC. SCREEN TOX, INC.

STANDING STONE, INC.

ZYCARE, INC.

BY:   /s/ Jay McNamara   Name: Jay McNamara   Title: Authorized Officer As
Guarantors: GLOBAL ANALYTICAL DEVELOPMENT LLC BY:   ATS LABORATORIES, INC., ITS
MANAGING MEMBER BY:   /s/ Jay McNamara   Name: Jay McNamara   Title: Authorized
Officer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives in New York, New York as of the date first above written.

 

GOLDMAN, SACHS & CO. JEFFERIES LLC CREDIT SUISSE SECURITIES (USA) LLC Acting as
Representatives of the several Initial Purchasers named in the attached Schedule
A. GOLDMAN, SACHS & CO. By:   /s/ Charles D. Johnston   Name: Charles D.
Johnston   Title: Authorized Signatory JEFFERIES LLC By:   /s/ John McCann  
Name: John McCann   Title: Managing Director CREDIT SUISSE SECURITIES (USA) LLC
By:   /s/ Mark Page   Name: Mark Page   Title: Managing Director

 

[Purchase Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Principal
Amount of
Notes
to be Sold  

Goldman, Sachs & Co

   $ 170,000,000   

Jefferies LLC

   $ 127,500,000   

Credit Suisse Securities (USA) LLC

   $ 42,500,000   

DNB Markets, Inc.

   $ 28,333,334   

SunTrust Robinson Humphrey, Inc.

   $ 28,333,333   

Raymond James & Associates, Inc.

   $ 28,333,333      

 

 

 

Total

   $ 425,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

Guarantors

 

1. Alere Accountable Care Solutions, LLC

2. Alere Health Improvement Company

3. Alere Health, LLC

4. Alere Healthcare of Illinois, Inc.

5. Alere Home Monitoring, Inc.

6. Alere Informatics, Inc.

7. Alere International Holding Corp

8. Alere NewCo, Inc.

9. Alere NewCo II, Inc.

10. Alere North America, Inc.

11. Alere of New York, Inc.

12. Alere San Diego, Inc.

13. Alere Scarborough, Inc.

14. Alere Toxicology Services, Inc.

15. Alere US Holdings, LLC

16. Alere Wellbeing, Inc.

17. Alere Wellology, Inc.

18. Alere Women’s and Children’s Health, LLC

19. Ameditech Inc.

20. ATS Laboratories Inc.

21. Avee Laboratories Inc.

22. Binax, Inc.

23. Biosite Incorporated

24. eScreen, Inc.

25. First Check Diagnostics Corp.

26. First Check Ecom, Inc.

27. Global Analytical Development LLC

28. Innovacon, Inc.

29. Instant Technologies, Inc.

30. Inverness Medical, LLC

31. Ionian Technologies, Inc.

32. IVC Industries, Inc.

33. Laboratory Specialists of America, Inc.

34. Pembrooke Occupational Health, Inc.

35. Quality Assured Services, Inc.

36. Redwood Toxicology Laboratory, Inc.

37. RMD Networks, Inc.

38. RTL Holdings, Inc.

39. Screen Tox, Inc.

40. Selfcare Technology, Inc.

41. Standing Stone, Inc.

42. Zycare, Inc.

 

-2-



--------------------------------------------------------------------------------

Non-Guarantor Subsidiaries

 

1. Alere Switzerland GmbH (f/k/a Inverness Medical Switzerland GmbH)

2. Alere Holding GmbH (f/k/a IMG Holding GmbH)

3. Alere Technologies GmbH (f/k/a CLONDIAG GmbH)

4. Alere UK Holdings Ltd. (f/k/a Inverness Medical (UK) Holdings Limited)

5. Unipath Limited

6. Alere Medical Co., Ltd. (f/k/a Inverness Medical Japan Co., Ltd.)

7. ABON Biopharm (Hangzhou) Co., Ltd.

8. Alere Spain, S.L. (f/k/a Inverness Medical Spain, S.L.)

9. BBI Holdings Limited (f/k/a BBI Holdings PLC)

10. Alere Toxicology plc (f/k/a Concateno PLC)

11. Standard Diagnostics, Inc.

 

-3-



--------------------------------------------------------------------------------

EXHIBIT B

PRICING SUPPLEMENT

[SEE ATTACHED]



--------------------------------------------------------------------------------

CONFIDENTIAL

PRICING TERM SHEET

Alere Inc.

 

LOGO [g539132g05g80.jpg]

$425,000,000

6.500% Senior Subordinated Notes due 2020

The information in this pricing term sheet dated May 13, 2013 to the Preliminary
Offering Circular dated May 13, 2013 (the “Preliminary Offering Circular”)
supplements the Preliminary Offering Circular and supersedes the information in
the Preliminary Offering Circular to the extent inconsistent with the
information in the Preliminary Offering Circular. In all other respects, this
pricing term sheet is qualified in its entirety by reference to the Preliminary
Offering Circular.

 

Issuer:   Alere Inc. Securities:   6.500% Senior Subordinated Notes due 2020
Maturity:   June 15, 2020 Interest Payment Dates:   June 15 and December 15 of
each year, commencing on December 15, 2013 Coupon Record Dates:   June 1 and
December 1 Distribution:   144A/Regulation S with Registration Rights Face
Amount:   $425,000,000 Gross Proceeds:   $425,000,000 Use of Proceeds:   The
Issuer intends to use the proceeds from the notes offering to purchase or redeem
its existing 9.00% senior subordinated notes due 2016 and pay related tender,
consent solicitation or redemption fees, premiums, costs and expenses and
accrued interest on the 9.00% senior subordinated notes due 2016 and to pay
costs and expenses related to this offering. Coupon:   6.500% Offering Price:  
100% Yield to Maturity:   6.500% Spread to Benchmark Treasury:   +516 bps
Reference Treasury:   2.625% UST due 8/15/2020



--------------------------------------------------------------------------------

Optional Redemption:    On or after:            June 15, 2016: 103.250%   
        June 15, 2017: 101.625%            June 15, 2018 and thereafter:
100.000%    Prior to June 15, 2015, the Issuer may redeem up to 10% of the
aggregate principal amount of the notes in each twelve-month period at a
redemption price of 103% of the principal amount thereof plus accrued and unpaid
interest.    Prior to June 15, 2016, the Issuer may redeem up to 35% of the
notes with the net cash proceeds of certain equity offerings, at 106.500%, plus
accrued and unpaid interest.    Prior to June 15, 2016, the Issuer may redeem
the notes at a redemption price equal to 100%, plus the Applicable Premium
(calculated at the Treasury Rate plus 50 basis points), plus accrued and unpaid
interest. CUSIP/ISIN:    144A: 01449J AJ4/US01449JAJ43    Reg S: U01457
AC1/USU01457AC13 Ratings:    Caa1/CCC+ Denominations:    $2,000 minimum
denominations; integral multiples of $1,000 in excess thereof Trade Date:    May
13, 2013 Settlement Date:    May 24, 2013 (T+9) Joint Book-Running Managers:   
Goldman, Sachs & Co.    Jefferies LLC    Credit Suisse Securities (USA) LLC
Co-Managers:    DNB Markets, Inc.    Raymond James & Associates, Inc.   
SunTrust Robinson Humphrey, Inc.

Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the Preliminary Offering Circular for a complete description.



--------------------------------------------------------------------------------

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act of 1933,
and outside the United States solely to non-U.S. persons as defined under
Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

A copy of the offering circular for the offering can be obtained from your
Goldman Sachs sales person or Goldman, Sachs & Co., Prospectus Department, 200
West Street, New York, NY 10282, telephone: 1-866-471-2526, facsimile:
212-902-9316 or by emailing prospectusny@ny.email.gs.com.